If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                  revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                            COURT OF APPEALS



FOX BAY CIVIC ASSOCIATION,                                             UNPUBLISHED
INCORPORATED,                                                          May 30, 2019

               Plaintiff-Appellee,

v                                                                      No. 343384
                                                                       Oakland Circuit Court
JANIS CRESWELL,                                                        LC No. 2017-161628-CH

               Defendant-Appellant.


Before: SHAPIRO, P.J., and BORRELLO and BECKERING, JJ.

PER CURIAM.

       In this action seeking injunctive relief to enforce a deed restriction, defendant, Janis
Creswell, appeals as of right the trial court’s order denying her motion for summary disposition
and granting summary disposition and judgment for plaintiff, Fox Bay Civic Association,
Incorporated, pursuant to MCR 2.116(I)(2). We affirm.

                       I. BASIC FACTS AND PROCEDURAL HISTORY

         This case arises out of defendant’s construction of a fence around her backyard.
Defendant bought the property, which is located in the Fox Bay Subdivision in White Lake,
Michigan, in October 2016. The Fox Bay Subdivision is governed by plaintiff as the
homeowners association, and its properties are subject to deed restrictions, section 7 of which
prohibits owners from erecting fences on their property unless they submit detailed specifications
to plaintiff, along with a $25 review fee, and plaintiff approves the project in writing. The deed
restrictions state that the purpose of that particular restriction is to “insure the development of the
subdivision into a beautiful[,] harmonious, exclusive, private residential section.” According to
the affidavit of Robert Breit, plaintiff’s vice president, the only fences that have been permitted
in the Fox Bay Subdivision are those surrounding swimming pools, as such fences are required




                                                 -1-
by state law for safety purposes.1 Breit also avers that, prior to defendant purchasing her home,
he informed her that a fence was prohibited under the neighborhood deed restrictions.

        Defendant suffers from several medical illnesses, including an inflammatory disorder of
the nervous system and lupus. As a result, she was prescribed, and now owns, an emotional
support dog. It also appears that she owns a registered service dog. After purchasing her house,
defendant constructed a fence around her backyard. She did not submit an application to
plaintiff or otherwise request approval prior to building the fence.

        Plaintiff subsequently notified defendant that she had violated the deed restrictions. It
requested that she remove the fence and informed her that there are a number of reasonable
alternatives available to her that do not violate the deed restrictions, such as a dog run,
construction of which is allowed pursuant to a permit granted by plaintiff, or an invisible fence
for which no approval is required. Either of those options would allow defendant’s dogs to use
her backyard without requiring her presence outside with them. Defendant did not remove her
fence. In an attempt to resolve the matter without litigation, plaintiff offered to approve
defendant’s fence retroactively if she obtained consent from all of her neighbors. Defendant was
unable to obtain the consent of all of her neighbors.

        On October 19, 2017, plaintiff filed a complaint alleging that defendant was in violation
of the deed restrictions. Plaintiff alleged that defendant had not removed her fence despite
several notifications or demands and requested that the court enjoin defendant from maintaining
a fence on her property.2

     In lieu of filing an answer, defendant filed a motion for summary disposition pursuant to
MCR 2.116(C)(10).3 She contended that plaintiff violated the Fair Housing Act and the

1
  The Fox Bay Civic Association Construction Specifications provides, in pertinent part, as
follows:
       No fences allowed except as required by state and township requirements for
       swimming pool safety. The minimum of 4 ft. chain link or equivalent is
       recommended and to be placed around the immediate pool area and not to exceed
       the length of the existing home. All fencing must be approved by the FBCA
       Board and a property improvement form must be completed.
2
  Plaintiff also alleged that defendant had repeatedly parked a jet ski and trailer outside her
house, another violation of the deed restrictions, and it requested that the court enjoin defendant
from doing so. That complaint was resolved before the trial court and is not relevant to an issue
on appeal.
3
  In that motion, defendant also contended summary disposition pursuant to MCR 2.116(C)(5)
(lack of standing) was proper because plaintiff had failed to file annual reports in 2016 and 2017,
thus, it should be considered dissolved. The court however, disagreed and held that plaintiff had
since renewed its corporate existence, giving it the legal capacity to sue defendant. Defendant
does not challenge that conclusion on appeal.



                                                -2-
equivalent Michigan laws, the Persons with Disabilities Civil Rights Act, MCL 37.1101 et seq.,
and the Civil Rights Act, MCL 37.2101 et seq. She claimed she was a protected person under
those laws and that she needed a fence to keep her dogs, as evidenced by notes from various
doctors. Her request to keep the fence, she claimed, was a reasonable accommodation that
should be granted.

       In opposing defendant’s motion, plaintiff contended that defendant’s disability did not
authorize her to violate the deed restrictions. In light of other available alternatives that would
allow defendant to keep her dogs in her backyard without constructing a fence or violating the
deed restrictions, defendant had failed to show that a backyard fence was a reasonable
modification. Additionally, defendant had failed to show that plaintiff’s refusal to permit the
fence amounted to the refusal of a reasonable accommodation. Finally, plaintiff asserted that it,
instead of defendant, was entitled to summary disposition because defendant had built a fence
around her property that the deed restrictions clearly prohibited.

        In her reply, defendant contended that an invisible fence was not a reasonable
modification because it would not keep other dogs out of her yard. Defendant’s doctor stated
that she needs a fence both to keep her dogs enclosed and to protect her and her dogs from other
dogs that could attack them. Additionally, plaintiff would have allowed defendant to keep her
fence if the immediate neighbors agreed to the fence, therefore, a fence must be a reasonable
modification.

        At the hearing on defendant’s motion for summary disposition, the parties reiterated
arguments previously advanced. In addition, defendant contended that plaintiff allowed fences
in backyards if the homeowner had a swimming pool, a fact demonstrating that plaintiff allowed
fences; therefore, plaintiff should grant her request.

        The court denied defendant’s motion for summary disposition because she had not
presented any evidence to refute the allegations in plaintiff’s complaint, and she had not asserted
any counterclaim under the Fair Housing Act or Persons with Disabilities Civil Rights Act, nor
had she presented admissible evidence that plaintiff violated either statute. The court concluded
that there was no discrimination because defendant has reasonable alternatives, which, as
plaintiff pointed out, include putting in a dog run or installing an invisible fence. The court
noted that defendant knew of the restriction before purchasing the property and that plaintiff
attempted to resolve the matter after defendant violated the deed restriction and later refused to
take the fence down by giving her an opportunity to get the consent of her neighbors. Because
defendant was in violation of the deed restrictions, the court granted summary disposition in
favor of plaintiff pursuant to MCR 2.116(I)(2), and issued a corresponding order on February 21,
2018.

        Defendant subsequently filed a motion for reconsideration, contending that Breit’s
affidavit was factually inaccurate and had misled the court. Defendant asserted that, contrary to
Breit’s attestation that plaintiff approved fences only for swimming pools, there were residences




                                                -3-
nearby with fences but without swimming pools.4 Defendant contended that plaintiff had
engaged in selective enforcement of the deed restrictions by allowing fences around swimming
pools. Defendant asserted that she also had a counterclaim for discrimination under the Fair
Housing Act that she had not been able to pursue. Discrimination existed under the Fair Housing
Act, therefore, the court should allow defendant to properly defend herself against plaintiff’s
claim and pursue her discrimination claim. The court, ruling without oral argument pursuant to
MCR 2.119(F)(2), denied defendant’s motion for reconsideration because defendant both had
failed to demonstrate a palpable error that misled the court and also could have argued those
contentions prior to the court’s decision. This appeal followed.5

                                 II. STANDARD OF REVIEW

         We review de novo a trial court’s decision on a motion for summary disposition.
Johnson v Vanderkooi, 502 Mich. 751, 761; 918 NW2d 785 (2018). A motion for summary
disposition pursuant to MCR 2.116(C)(10) tests the factual support for a party’s claim and is
properly granted if there is “ ‘no genuine issue regarding any material fact and the moving party
is entitled to judgment as a matter of law.’ ” Patrick v Turkelson, 322 Mich. App. 595, 605; 913
NW2d 369 (2018), quoting West v General Motors Corp, 469 Mich. 177, 183; 665 NW2d 468
(2003). In reviewing a motion under subsection (C)(10), this Court must consider the evidence
presented in the light most favorable to the nonmoving party. Patrick, 322 Mich. App. at 605.
However, summary disposition is appropriate under MCR 2.116(I)(2), “if the court determines
that the opposing party, rather than the moving party, is entitled to judgment as a matter of law.”
Rataj v City of Romulus, 306 Mich. App. 735, 747; 858 NW2d 116 (2014), (quotation marks and
citation omitted).

       Additionally, an appellate court reviews questions of statutory interpretation and the
proper interpretation of contract provisions de novo. Bazzi v Sentinel Insurance Co, 502 Mich.
390, 398; 919 NW2d 20 (2018).




4
 Defendant presented no evidence that owners of nearby homes with fences but no swimming
pools are members of the subdivision subject to plaintiff’s deed restrictions, and she does not
make this claim on appeal.
5
  In its brief on appeal, plaintiff challenges whether this Court has jurisdiction over defendant’s
appeal because defendant originally failed to file as the order appealed from the February 21,
2018 order granting summary disposition and judgment to plaintiff, and instead filed the trial
court’s order denying reconsideration. In the view of the Court, defendant’s initial failure to file
the proper order appealed from was clearly a clerical error, which defendant has rectified. When
defendant originally failed to file a copy of the February 21, 2018 order with her claim of appeal,
a defect letter was generated on April 18, 2018 advising her to file the February order within 21
days. Defendant subsequently filed the correct order within the allotted timeframe. The
requirements of MCR 7.201(B)(3) were thus satisfied, and this Court has jurisdiction.



                                                -4-
                                        III. DISCUSSION

        Defendant first contends that the trial court erred in granting summary disposition for
plaintiff because a genuine issue of material fact exists regarding whether the Fair Housing Act
(FHA), 42 USC 3601 et seq., precluded plaintiff from enforcing the deed restriction against her.
We disagree. 6

        A deed restriction is a form of restrictive covenant that constitutes a contract between a
buyer and seller of property that allows the seller to restrict the buyer’s use of the property.
Bloomfield Estates Improvement Ass’n, Inc v City of Birmingham, 479 Mich. 206, 212; 737
NW2d 670 (2007). Such restrictions generally “allow the parties to preserve desired ‘aesthetic’
or other characteristics in a neighborhood, which the parties may consider valuable for raising a
family, conserving monetary value, or other reasons particular to the parties.” Id. at 214. Courts
generally support the right of property owners to enforce covenants that affect their own property
because “enforcement of such restrictions grants the people of Michigan the freedom ‘freely [sic]
to arrange their affairs’ by the formation of contracts to determine the use of land.” Id., quoting
Rory v Continental Ins Co, 473 Mich. 457, 468; 703 NW2d 23 (2005). Therefore, unambiguous
deed restrictions are enforced as written “unless the restriction contravenes law or public policy,
or has been waived by acquiescence to prior violations[.]” Bloomfield Estates, 479 Mich. at 214.

       Defendant contends that, by attempting to enforce the deed restriction at issue, plaintiff is
discriminating against her under the FHA. Section 3604(f)(3) of the FHA prohibits
discrimination against a buyer of a house because of that person’s handicap or disability.
Plymouth Charter Twp v Dep’t of Social Services, 198 Mich. App. 385, 389; 501 NW2d 186
(1993). Discrimination under § 3604(f)(3) may include either of the following:

       (A) a refusal to permit, at the expense of the handicapped person, reasonable
       modifications of existing premises occupied or to be occupied by such person if
       such modifications may be necessary to afford such person full enjoyment of the
       premises . . . .

       (B) a refusal to make reasonable accommodations in rules, policies, practices, or
       services, when such accommodations may be necessary to afford such person
       equal opportunity to use and enjoy a dwelling.


6
  This Court may determine whether plaintiff violated the federal FHA because this Court has the
“responsibility to enforce [federal] law according to [its] regular modes of procedure.” Howlett v
Rose, 496 U.S. 356, 367; 110 S. Ct. 2430; 110 L. Ed. 2d 332 (1990). If there is a lack of Michigan
case law addressing or interpreting the federal statute at issue, this Court may look to decisions
from other jurisdictions for guidance. In re LFOC, 319 Mich. App. 476, 481 n 1; 901 NW2d 906
(2017). In addressing questions of federal law, this Court is bound to follow the decisions of the
United States Supreme Court construing that law. Abela v General Motors Corp, 469 Mich. 603,
606; 677 NW2d 325 (2004). However, there is no such duty with respect to the decisions of
other federal courts; those decisions may be persuasive, but are not binding. Id. at 606-607.



                                                -5-
         Parties asserting claims under § 3604(f)(3) must prove that the modification or
accommodation is both reasonable and necessary for them to have the equal opportunity to enjoy
the housing of their choice.7 See Hollis v Chestnut Bend Homeowners Ass’n, 760 F 3d 531, 541-
542 (CA 6, 2014). The question of reasonableness is typically the crux of the matter. Id. at 541.
A modification or an accommodation “ ‘is reasonable when it imposes no fundamental alteration
in the nature of the program or undue financial and administrative burdens.’ ” Bachman, 252
Mich. App. at 421, quoting Howard v City of Beavercreek, 276 F3d 802, 806 (CA 6, 2002). In
addressing whether an accommodation is reasonable, a court may consider the benefits of the
proposed accommodation against the extent to which the legitimate purposes and effects of the
regulation would be undermined by the accommodation. Bryant Woods Inn, Inc v Howard Co,
Maryland, 124 F3d 597, 604 (CA 4, 1997). For example, the court may consider “whether
alternatives exist to accomplish the benefits more efficiently.” Id. Similarly, in addressing
whether a modification is reasonable, the burden that the requested modification would impose
must be weighed against the benefits that it would provide to the disabled individual. Hollis, 760
F3d at 541-542. In either circumstance, the question of reasonableness is a fact-specific inquiry
that must be determined on a case-by-case basis. Bachman, 252 Mich. App. at 418; Hollis, 760
F3d at 542. A disabled individual is “not entitled to the accommodation of his or her choice, but
is entitled only to a reasonable accommodation.” Weiss v 2100 Condominium Ass’n, Inc, 941 F
Supp 2d 1337, 1343 (SD Fla, 2013). “ ‘A failure to provide a reasonable accommodation only
becomes unlawful discrimination when it impairs a person’s use and enjoyment of a dwelling.’ ”
Bachman, 252 Mich. App. at 418, quoting Samuelson v Mid-Atlantic Realty Co, Inc, 947 F Supp
756, 760 (D Del, 1996).

        To survive summary disposition, defendant had to show that a genuine issue of material
fact exists regarding whether plaintiff’s enforcement of the deed restriction under the
circumstances constitutes discrimination in violation of § 3604(f)(3). Defendant asserts both a
reasonable-accommodation argument, § 3604(f)(3)(B), and a reasonable-modification argument,
§ 3604(f)(3)(A). With respect to her reasonable-accommodation argument, defendant contends
in her main brief to this Court that plaintiff “[is] not accommodating her at all in this case,” but is
“flat out demanding that she live in the subdivision under the same rules as everyone else
regardless of her disability.” Essentially, defendant is arguing that plaintiff should simply
overlook her construction of the fence in clear violation of the deed restrictions, including not
submitting a request to build one, and approve her actions after the fact.8 The crux of the matter


7
  Some courts represent these criteria as three separate categories for purposes of analysis:
reasonableness, necessity, and equal opportunity. See Bachman v Swan Harbour Ass’n, 252
Mich. App. 400, 420; 653 NW2d 415 (2002), citing Howard, 276 F3d at 806. As the Hollis court
noted, however, “equal opportunity” is generally subsumed into the second requirement of
necessity. Hollis, 760 F3d at 541; see also Bachman, 252 Mich. App. at 421 (noting that a
plaintiff must show that the requested accommodation or modification is necessary for the
plaintiff to have an equal opportunity to enjoy the housing of their choice).
8
 To the extent that defendant argues that the fence itself is a reasonable accommodation, she is
mistaken. Pursuant to 42 USC 3604(f)(3)(B), accommodations involve “rules, policies,



                                                 -6-
is whether ignoring the requirements of the deed restriction under the circumstances presented
would be both reasonable and necessary for defendant to have an equal opportunity to enjoy the
use of her property. We conclude that defendant has not established a genuine issue of material
fact with regard to reasonableness or necessity.

         As previously indicated, “[a]n accommodation is reasonable when it imposes no
fundamental alteration in the nature of the program or undue financial and administrative
burdens.” Bachman, 252 Mich. App. at 421 (quotation marks and citation omitted). Approving
defendant’s actions after the fact and without the consent of her neighbors would undermine the
purpose of the deed restriction and threaten the benefits property owners derive from
enforcement of the restriction. Turning the deed restriction into a deed suggestion would
undercut plaintiff’s authority to enforce the restriction to ensure an aesthetically pleasing and
“harmonious” subdivision, as it would invite residents to act now and seek plaintiff’s approval
later. Weakening the practical effect of deed restrictions would either fundamentally alter the
aesthetic nature of the subdivision or impose “undue financial and administrative burdens” on
plaintiff in the form of heightened watchfulness for unapproved structures and additional efforts,
including legal actions, to enforce the deed restrictions. In other words, simply approving the
fence after the fact would undermine the legitimate purposes and effects of the requirement to
seek and obtain preapproval before erecting a fence or other structure named in the deed
restriction. See Bryant Woods Inn, Inc, 124 F3d at 604.

        In addition, defendant has not shown the existence of a genuine issue of material fact that
approving the fence after the fact is necessary for her to have an equal opportunity to use and
enjoy her home. See Bachman, 252 Mich. App. at 421; Hollis, 760 F3d at 541. The necessity
element for disability discrimination under the FHA “requires that an accommodation be
essential, not just preferable.” Vorcheimer v Philadelphian Owners Ass’n, 903 F3d 100, 107
(CA 3, 2018). “Gauging necessity . . . requires considering whether another alternative on offer
satisfies the goal of equal housing opportunity for that tenant.” Id. at 108. As will be discussed
below, defendant has not raised a genuine issue of material fact that there are not reasonable
alternatives to her fence, alternatives that provide her an equal opportunity to use and enjoy her
home while also complying with the deed restrictions. Because there are reasonable alternatives
to her fence, plaintiff has not shown that ex post facto approval of her fence is necessary to
satisfy the goal of equal housing opportunity. Id. Thus, because defendant has not established a
genuine issue of material fact that plaintiff’s after-the-fact approval of a fence constructed in
blatant violation of the deed restriction is reasonable or necessary, her reasonable-
accommodation defense to plaintiff’s enforcement of the deed restriction must fail.




practices, or services.” Defendant’s fence is none of these things; rather, it is a modification of
her premises. 42 USC 3604(f)(3)(A). The only accommodation defendant has sought is for
plaintiff to let her keep the fence, which would be tantamount to disregarding the deed restriction
and the rights of defendant’s neighbors to enforce the deed restrictions. See Bloomfield Estates,
479 Mich. at 214.



                                                -7-
        Defendant next argues that plaintiff is not entitled to summary disposition because her
fence is a reasonable modification. The issue turns again on the question of reasonableness and
necessity. This is particularly so because, as will be discussed below, defendant has not
established a genuine issue of material fact that there are not reasonable alternatives to her fence.
“To determine the reasonableness of [a] requested modification, the burden that the requested
modification would impose on [plaintiff] (and perhaps on persons and interests whom [plaintiff]
represents) must be weighed against the benefits that would accrue to [defendant].” Hollis, 760
F3d at 541-542. Loren v Sasser, 309 F3d 1296 (CA 11, 2002) is instructive in this regard.

         One of the plaintiffs in Loren suffered from severe disabilities, needed a guide dog, and
wanted to build a fence in the front yard for herself and the dog. Loren, 309 F3d at 1298. The
deed restrictions, however, dictated that the homeowners association must approve any fence.
Id. A proposal was submitted, but the association denied the request, stating that the deed
restrictions prohibited a fence in the front yard and that, because the plaintiffs lived on a corner
lot, the fence may inhibit the visibility of drivers at the nearby intersection. Id. at 1298-1299.
The association communicated to the plaintiffs that they could instead construct a fence on the
side or at the back of the house, neither of which was prohibited by the deed restrictions. Id.
After the plaintiffs sued the association, contending that the denial was a violation of the FHA,
the court held that no discrimination had occurred under § 3604(f)(3). Id. at 1302-1303. The
court reasoned that a fence in the back yard was a reasonable accommodation as it would provide
for the plaintiff’s disability, namely, allowing the plaintiff to be outside with her dog, while still
being in conformity with the deed restrictions. Id. The fact that it was not the plaintiffs’
preference did not render the accommodation unreasonable. Id.

         In the case at bar, there is no dispute that, because of her disability, defendant has a
service dog and an emotional support dog and needs some means of allowing them to go outside
without supervision. Certainly, defendant’s fence would be a modification that serves her
purpose, but it violates the deed restriction and the rights of other property owners to enforce that
restriction. See Hollis, 760 F3d at 541-542; Bryant Woods, 124 F3d at 604. Plaintiff suggested
reasonable modifications that would provide for defendant’s disability while complying with the
deed restrictions, namely, that she put in an invisible fence or a dog run. Either of these would
allow defendant’s dogs to be outside unsupervised, and defendant has not adequately explained
why either of those alternatives is insufficient. With regard to an invisible fence, defendant has
asserted that it is insufficient because it will not keep other dogs out of her yard and away from
her dogs. However, to the extent residents are subject to the risk of unaccompanied dogs coming
onto their property and approaching their dogs, it is a risk faced equally by all dog owners in the
subdivision, unrelated to whether they are disabled or able-bodied. Moreover, a dog run
arguably would eliminate this concern. Defendant states in her brief to this Court that she
informed plaintiff that a dog run “would not work due to her condition.”9 But this vague



9
 Defendant asserts that she has a doctor’s note that says she needs a fence. The assessment of
defendant’s physical condition is an important factual consideration in this case. However,
whether plaintiff has violated a federal law by refusing a reasonable accommodation or a



                                                 -8-
dismissal of what seems to be a reasonable alternative to a fence that also comports with the deed
restriction and the aesthetics of the subdivision, does not establish a genuine issue of material
fact that plaintiff has not discriminated against defendant under § 3604(f)(3)(B). Plaintiff has
shown that reasonable alternatives exist which would better balance defendant’s needs to let a
dog outside unsupervised with the need to control and preserve the aesthetic uniformity and
character of the community. See Loren, 309 F 3d at 1302-1303.

         The trial court granted plaintiff summary disposition on its claim for injunctive relief to
enforce a deed restriction. Defendant argued that plaintiff was not entitled to enforce the deed
restriction because plaintiff had discriminated against her by refusing her reasonable
accommodation or reasonable modification. However, defendant has not produced evidence of a
genuine issue of material fact that her requested accommodation—approval of her fence after the
fact and without the consent of her neighbors—was reasonable or necessary. Nor has she
established a genuine issue of material fact that she was entitled to her requested modification—
the fence—given the availability of reasonable alternatives that both serve her disability and
comply with the deed restriction. For these reasons, the trial court did not err in granting
plaintiff’s summary disposition.

        Defendant contends for the first time on appeal that the trial court erred in granting
summary disposition for plaintiff because a genuine issue of material fact exists regarding
whether plaintiff waived enforcement of the deed restriction by permitting the construction of
other fences. We disagree.

         While deed restrictions are generally enforceable, this Court may decline to enforce a
restriction that has been waived by acquiescence to prior violations. Bloomfield Estates, 479
Mich. at 214. “There is no waiver of restrictions where the character of the subdivision has not
been so altered as to defeat the original purpose of restriction.” Tottis v Dearborn Hills Civic
Ass’n, Inc, 467 Mich. 945; 656 NW2d 525 (2003).

         Defendant contends that plaintiff waived enforcement of the deed restrictions because it
has allowed fencing around pools. However, the building of a fence around a pool does not
violate the deed restrictions, as the deed restrictions do not categorically prohibit fences. Rather,
they only prohibit residents from building a fence without permission. Defendant has presented
no evidence that plaintiff has ever allowed a fence to be built around a swimming pool without
prior permission and in a restricted fashion deemed acceptable to plaintiff. Moreover, plaintiff’s
limiting the use of fences strictly to protect people from the dangers of drowning in a pool does
not constitute a waiver or selective enforcement of the deed restrictions, as in doing so, the
character of the subdivision has not been so altered as to defeat the original purpose of the deed
restrictions. Tottis, 467 Mich. 945.




reasonable modification are legal conclusions, the determination of which exceeds her doctors’
area of expertise.



                                                -9-
        Defendant did not establish a genuine issue of material fact that plaintiff’s enforcement of
the deed restriction violates § 3604(F)(3) or that plaintiff waived enforcement of the restriction.
Under the circumstances presented, there is no genuine issue of material fact that plaintiff was
entitled to enforce the deed restriction. Therefore, we conclude that the trial court did not err in
denying defendant’s motion for summary disposition and in granting plaintiff summary
disposition pursuant to MCR 2.116(I)(2).

       Affirmed.



                                                             /s/ Douglas B. Shapiro
                                                             /s/ Stephen L. Borrello
                                                             /s/ Jane M. Beckering




                                               -10-